Nicholas C. Woomer-Deters, Assistant Appellate Defender, For Strudwick, Tenedrick.
Glenn Gerding, Appellate Defender.
Daniel P. O'Brien, Special Deputy Attorney General, For State of North Carolina.
Sonya M. Calloway-Durham, Special Deputy Attorney General, For State of North Carolina.
R. Andrew Murray, District Attorney, For State of North Carolina.
The following order has been entered on the motion filed on the 22nd of August 2019 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 26th of August 2019."